H3/16/ 281@ag6: 2820-84 BG69eNecument #: 1-21 RaeabnbodOsearPage 1 of 3 PagelD Paae.615/19
POTSmodem4 (445) 03/16/2017 11:38:04 AM -0500

ORDER TO TURN OVER FUNDS

hypiaypimsntmrttaraiceeraTETTNTN ehenacr eID ITEC
AOE yg cRNA hn OP PSE TP

 

IN THE CIRCUIT COURT OP THE NINETEENTH JUDICIAL CIRCUIT COURT
LAKE COUNTY, ILLINOTS

GRRMAVK ERVIN
Plaintiff ) .
) _.
Wate dere” ete wo © ADS 145
, “2? {Le
| Responden: . :
SUM Moly ae Se A Su peHcR.Co. wai 620
TURN OVER ORDER

This cause coming on to be heard before the Honorable Judge i
on plaintiff's motion for a Tum Over; the Court being advised in the promises and having jurisdiction,

 

IT 1S HEREBY ORDERED:

1, That the Citation respondent is ordered to turn over funds of oi defenders t it is currently
holding pursuant to a served Citation in the amount of $ f o£ ;

2, That said funds shall be turned over to the plaintiff through ity attorneys to satisfy in part the
judgment entered herein.
3. That a judgment in the sum of $ Ss f LS” os 52. is hereby entered
against SdAA a ad \e Le AS ya ©? and in favor of
RAsH ems CAAA fo Saree, Er "A
—Saatia * Paas

4, That any and all finds in excess of the amount indicated in this order are to be returned to the
account holder, that the freeze on said account is lifted, and the Citation is dismissed.

myn. FOOTS F-™
Name ~Ki5 Gp te A7A) CAL

Attomey for Syphon ere ENTER: ‘

Address (Gl AJ. Clu K cho Jit Reantal L. dasa
City Cha ese qos er Gogel 2m

 

(yesx)

 

ERIN CARTWRIGHT WEINSTEIN, CLERK OF THE CIRCUIT COURT, LAKE COUNTY, ILLINOIS

W«153 1B
Eeubit 4

ES
43/16/2801 Case: 26: 20-e¢7068H84dDacument #: 1-21 RAkMaNd WOM Page 2 of 3 PagelDRAGEL 716/19
POTSmadem3 (3/5) 03/16/2017 11:56:23 AM ~O500

ORDER TO TURN OVER FUNDS

NRT

 

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT COURT -
LAKE COUNTY, ILLINOIS

Le 4,
SAR\NALRV WN)
Plaintiff )
). ~
CYS SpA potent vo OUD LACS -
apni € Le)
‘ espondent
Nonaka Te \ x corner, Ce. yao 2
TURN OVER ORDER one
This cause coming on to be heard before the Honorable Judge aie

on plaintiff's motion for a Turn Over, the Court being advised in the premises and having jurisdiction;

IT 18 HEREBY ORDERED: .

a That the Citation respondent is ordered to turn over funds of the defendant that it is currently
holding pursuant to a served Citation in the amount of $ \ A i ee So A

2. That said funds shall be turied over to the plaintiff through its attorneys to satisfy in part the
judgment entered herein.
3. That a judgment in the sum of $ _| } Q <F7..fe : 4 is hereby entered.

Me

estint_ Monarclr bons ASe2RA Ger C9, and in favor of

Zee AM WP seria. f _two Sapte Ney EAM UN
(Belondeat) a fim
4. That any and all fimds in excess of the amount indicated in this order are to be returned to the
account holder, that the freeze on said account is lifted, and the Citation is dismissed,

 

- _ fe

Atty No. Coots FE ;

Name SB, ee SAT ee | om
Attomey for So «A \ ENTER:

Address le\ A) NA aeieee LZ Zee —_—

 

cy OM CHI, teemeel eet

ERIN CARTWRIGHT WEINSTEIN, CLERK OF THE CIRCUTT COURT, LAKE COUNTY, ILLINOIS
' #71-153 FRALS
. . \
Fluloit “6

6
03/16/ 261 Case: 25:20-e4¢706826Dacument #: 1-21 Raking CG Page 3 of 3 PagelDRAGEL817/19
POTSmodem3 (5/5) 03/16/2017 11:59:45 AM -0500

ORDER TO TURN OVER FUNDS

 

IN THE CIRCUIT COURT OF THE NINETEENTH JUDICIAL CIRCUIT COURT

SARIVA ERY) sp SrBconery meaNas

Plaintiff
; ) |
| y wo. OL D145
, Respondent (
CIOL we Me extt | (ot UP agus ait
TURN OVER ORDER “

Fy. Pend! nee
This cause coming on to be heard before the Honorable Judge Prosiding <sues
on plaintiff's motion for a Turn Over; the Court being advised in the premises and having jurisdiction,
Tr IS HEREBY ORDERED:

1, That the Citation respondent is ordered to turn over finds of the defendant that it is currently
holding pursuant to a served Citation in the amount of $ A A2e.$ .

2, That said funds shall be turned over to the plaintiff through its attorneys to satisfy in part the

  
   

judgment entered herein.
3. That a judgment in the sum of $ : ( is hereby entered.
against \. j ate Mens ce . and in fayor of
Mo 3 ri favo Sarg Er ‘A

 

Piaintity
4. That any and all finds in excess of the amount indicated in this order are to be returned to the
account holder, that the freeze on said accoimt is lifted, and the Citation is dismissed,

Atty No. Zoot ST 8 ApS ot
Name SEER MAME het?

Attomey for Sarita ery vt ENTER: __
Address (od AA CLAUS AA eee Law Daniel L. Jason

oy mica doll Cao JODGE

 

ERIN CARTWRIGHT WEINSTEIN, CLERK OF THE CIRCUIT COURT, LAKE COUNTY, ILLINOIS

171-153 2A

Gullit C°

E7

 
